
	

113 HR 3009 IH: Futures Investor Protection Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3009
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To protect investors in futures
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Futures Investor Protection
			 Act.
		2.Futures investors
			 protection fund
			(a)Futures investor
			 protection corporation
				(1)Creation and
			 membership
					(A)CreationThere
			 is established a nonprofit corporation to be known as the Futures
			 Investor Protection Corporation (in this Act referred to as the
			 FIPC), which shall not be an agency or establishment of the
			 United States Government.
					(B)Membership
						(i)Members of
			 fipcThe FIPC shall be a membership corporation the members of
			 which shall be all persons registered under the Commodity Exchange Act with the
			 Commission as a futures commission merchant, other than persons whose principal
			 business, in the determination of the FIPC, taking into account business of
			 affiliated entities, is conducted outside the United States and its territories
			 and possessions.
						(ii)Commission
			 review; additional membersSubparagraphs (B) and (C) of section
			 3(a)(2) of SIPA shall apply with respect to determinations of the FIPC in the
			 same way the subparagraphs apply with respect to determinations of the SIPC and
			 to brokers and dealers referred to in such subparagraph (D).
						(iii)DisclosureSection 3(a)(2)(D) of SIPA shall apply to
			 futures commission merchants in the same way the section applies to brokers and
			 dealers referred to in such section.
						(2)PowersThe FIPC shall have all the powers
			 conferred on the SIPC.
				(3)Board of
			 directors
					(A)FunctionsThe
			 FIPC shall have a Board of Directors which, subject to the provisions of this
			 Act, shall determine the policies which shall govern the operations of
			 FIPC.
					(B)Number and
			 appointmentThe Board of Directors shall consist of 7 persons as
			 follows:
						(i)1
			 director shall be appointed by the Secretary of the Treasury from among the
			 officers and employees of the Department of the Treasury.
						(ii)1
			 director shall be appointed by the Board of Governors of the Federal Reserve
			 System from among the officers and employees of that Board.
						(iii)5
			 directors shall be appointed by the President, by and with the advice and
			 consent of the Senate, as follows:
							(I)3
			 directors shall be selected from among persons who are associated with, and
			 representative of different aspects of, the futures industry, not all of whom
			 shall be from the same geographical area of the United States.
							(II)2 directors shall
			 be selected from the general public from among persons who are not associated
			 with a futures commission merchant or a contract market, or similarly
			 associated with any self-regulatory organization or other futures industry
			 group, and who have not had any such association during the 2 years preceding
			 appointment.
							(C)Chairman and
			 vice chairmanThe President shall designate a Chairman and Vice
			 Chairman from among those directors appointed under subparagraph
			 (B)(iii)(II).
					(D)Terms
						(i)In
			 generalExcept as provided in clauses (ii) and (iii), each
			 director shall be appointed for a term of 3 years.
						(ii)Initially
			 appointed membersOf the directors first appointed under
			 subparagraph (B)—
							(I)2
			 shall hold office for a term expiring on December 31, 2014;
							(II)2 shall hold
			 office for a term expiring on December 31, 2015; and
							(III)3 shall hold
			 office for a term expiring on December 31, 2016,
							as designated
			 by the President at the time they take office. The designation shall be made in
			 a manner which will assure that no 2 persons appointed under the authority of
			 the same subclause of subparagraph (B)(iii) shall have terms which expire
			 simultaneously.(iii)VacanciesA
			 vacancy in the Board shall be filled in the same manner as the original
			 appointment was made. Any director appointed to fill a vacancy occurring prior
			 to the expiration of the term for which the predecessor of the director was
			 appointed shall be appointed only for the remainder of the term. A director may
			 serve after the expiration of the term for which appointed until the successor
			 of the director has taken office.
						(E)CompensationAll
			 matters relating to compensation of directors shall be as provided in the
			 bylaws of the FIPC.
					(4)Meetings of
			 board; bylaws and rulesSubsections (d) and (e) of section 3 of
			 SIPA shall apply with respect to the FIPC and the Commission in the same way
			 the subsections apply with respect to the SIPC and the Securities and Exchange
			 Commission.
				(b)FIPC
			 fund
				(1)In
			 generalThe FIPC shall establish, and make deposits into and
			 payments from, an FIPC fund (in this Act referred to as the
			 fund) in the same manner in which the SIPC has established, and
			 is authorized to make deposits into and payments from, the SIPC fund.
				(2)AssessmentsThe
			 FIPC shall impose on its members assessments subject to the same rules that
			 apply to the imposition by the SIPC of assessments on the members of the
			 SIPC.
				(c)Other
			 provisionsSections 5 through
			 16 of the SIPA shall apply with respect to the FIPC and the members, directors,
			 officers, and employees of the FIPC, the Commission, the FIPC fund, futures
			 commission merchants and their affiliates, futures contracts, futures
			 transactions, customers, and debtors in the same way the sections apply with
			 respect to the SIPC and the members, directors, officers, and employees of the
			 SIPC, the Securities and Exchange Commission, the SIPC fund, persons registered
			 as brokers or dealers (as defined in section 16(12) of the SIPA) and their
			 affiliates, securities, securities transactions, customers (as defined in
			 section 16(2) of the SIPA), and debtors (as defined in section 16(5) of the
			 SIPA), respectively.
			(d)DefinitionsIn
			 this section:
				(1)CommissionThe
			 term Commission means the Commodity Futures Trading
			 Commission.
				(2)Contract
			 marketThe term contract market means a board of
			 trade designated as a contract market under the Commodity Exchange Act.
				(3)Futures
			 contractThe term futures contract means a contract
			 of sale of a commodity for future delivery, within the meaning of the Commodity
			 Exchange Act.
				(4)Futures
			 commission merchantThe term futures commission
			 merchant has the meaning given the term in section 1a(28) of the
			 Commodity Exchange Act.
				(5)SIPAThe term SIPA means the
			 Security Investors Protection Act of 1970.
				(6)SIPCThe
			 term SIPC means the Security Investors Protection
			 Corporation.
				(7)SIPC
			 fundThe term SIPC fund means the fund established
			 under section 4(a)(1) of the SIPA.
				3.Suitability
			 rules
			(a)In
			 generalThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 4t the
			 following:
				
					4u.Suitability
				rules
						(a)In
				general
							(1)Recommendations
				must be suitable for the customerA futures commission merchant
				shall not recommend a transaction or investment strategy involving a contract
				of sale of a commodity for future delivery, unless the futures commission
				merchant has a reasonable basis to believe that the transaction or investment
				strategy is suitable for the customer, based on the information obtained
				through the reasonable diligence of the futures commission merchant to
				ascertain the customer's investment profile. A customer's investment profile
				includes, but is not limited to, the customer's age, other investments,
				financial situation and needs, tax status, investment objectives, investment
				experience, investment time horizon, liquidity needs, risk tolerance, and any
				other information the customer may disclose to the futures commission merchant
				in connection with the recommendation.
							(2)Safe harbor in
				certain casesA futures commission merchant is deemed to comply
				with paragraph (1) in the case of a customer with an institutional account,
				if—
								(A)the futures
				commission merchant has a reasonable basis to believe that the customer is
				capable of evaluating investment risks independently, both in general and with
				regard to particular transactions and investment strategies involving a
				contract of sale of a commodity for future delivery; and
								(B)the customer
				affirmatively indicates that it is exercising independent judgment in
				evaluating the recommendations of the futures commission merchant.
								(b)Applicability
				with respect to certain agentsIf a customer with an
				institutional account has delegated decisionmaking authority to an agent,
				subsection (a) shall be applied with respect to the agent.
						(c)Institutional
				account definedIn this section, the term institutional
				account means the account of—
							(1)a bank, savings
				and loan association, insurance company or registered investment
				company;
							(2)an investment
				adviser registered with the Securities and Exchange Commission under section
				203 of the Investment Advisers Act or with a State securities commission (or
				any agency or office performing like functions); or
							(3)any other person
				(whether a natural person, corporation, partnership, trust or otherwise) with
				total assets of at least $50,000,000.
							(d)PenaltiesThe Commission may impose 1 or more of the
				following sanctions on a person found by the Commission to have violated this
				section or to have neglected or refused to comply with an order issued by the
				Commission under this section:
							(1)Censure.
							(2)A fine.
							(3)Expulsion of the
				person from, or revocation of the membership of the person in, a registered
				entity.
							(4)Suspension for a
				definite period or a period contingent on the performance of a particular act,
				or revocation, of the registration of the person under this Act with the
				Commission as a futures commission merchant.
							(5)Suspension or bar
				of the person from association with any other futures commission
				merchant.
							(6)A temporary or
				permanent cease and desist order against the person.
							(7)Any other fitting
				sanction.
							.
			(b)Effective
			 dateWithin 6 months after the date of the enactment of this Act,
			 the Commodity Futures Trading Commission shall issue regulations for the
			 implementation of the amendment made by subsection (a).
			4.Review of proof
			 of claims rules
			(a)In
			 generalThe Commodity Futures
			 Trading Commission shall review the guidelines for establishing account classes
			 and determining the basis for pro rata shares under, and the sample claim form
			 set forth in, part 190 of title 17, Code of Federal Regulations, and consider
			 the desirability of allowing use of a set date for valuation purposes rather
			 than the date of actual liquidation of positions.
			(b)Report to the
			 CongressWithin 1 year after the date of the enactment of this
			 Act, the Commodity Futures Trading Commission shall submit to the Congress a
			 written report that contains the findings of the Commission with respect to the
			 matters referred to in subsection (a), and includes such changes to the
			 regulations in such part as the Commission deems appropriate.
			
